SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: o Preliminary information statement. o Confidential, for Use of the Commissioner Only (as permitted by Rule 14c-5(d)(2)). x Definitive information statement. CNI Charter Funds (Name of Registrant as Specified in Its Charter) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. (1) Title of each class of securities to which transaction applies:N/A (2) Aggregate number of securities to which transaction applies: N/A (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined):N/A (4) Proposed maximum aggregate value of transaction:N/A (5) Total fee paid:$0 o Fee paid previously with preliminary materials. N/A o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: N/A (2) Form, Schedule or Registration Statement No.:N/A (3) Filing Party: N/A (4) Date Filed:N/A IMPORTANT NEWS ABOUT CNI CHARTER FUNDS May 28, To the Shareholders of the AHA Diversified Equity Fund and AHA Balanced Fund: CNI Charter Funds appointed Freeman Investment Management Co., LLC (“Freeman”) as sub-adviser to portions of the AHA Diversified Equity Fund and AHA Balanced Fund, effective February 27, 2009. Freeman Investment Management Co., LLC is a new investment management firm formed by Freeman Associates Investment Management, LLC, the prior sub-adviser to Freeman’s portions of the AHA Diversified Equity Fund and AHA Balanced Fund, and Investment Science Corporation.There will be no increase in fees to the Funds and their shareholders as a result of this appointment. AMBS Investment Counsel, LLC, SKBA Capital Management, LLC and Turner Investment Partners, Inc. continue to manage portions of the AHA Diversified Equity Fund and Robert W. Baird & Company Incorporated continues to manage a portion of the AHA Balanced Fund.CCM Advisors, LLC continues to serve as investment adviser to both Funds. The next few pages of this package feature more information about Freeman.Please take a few moments to read them.Call us at (888) 889-0799 if you have any questions. On behalf of the Board of Trustees, I thank you for your continued investment in CNI Charter Funds. Sincerely, Richard Weiss President & Chief Executive Officer 1 CNI CHARTER FUNDS INFORMATION STATEMENT TO SHAREHOLDERS OF THE AHA DIVERSIFIED EQUITY FUND AND AHA BALANCED FUND This document is an Information Statement and is being furnished to shareholders of the AHA Diversified Equity Fund and AHA Balanced Fund (collectively, the “Funds”), each a series of CNI Charter Funds (the “Trust”), in lieu of a proxy statement pursuant to the terms of an exemption order issued by the Securities and Exchange Commission (the “SEC”).CCM Advisors, LLC (“CCMA”) serves as the investment adviser for the Fund.The exemption order permits CCMA and the Board of Trustees of the Trust (the “Board”) to employ unaffiliated sub-advisers, terminate sub-advisers, and modify sub-advisory agreements with unaffiliated sub-advisers without prior approval of the Funds’ shareholders. The Board reviews advisory and sub-advisory agreements annually.In addition, under the SEC order, if CCMA and the Board retain a new sub-adviser, the Trust is required to provide an Information Statement to shareholders of the affected portfolios of the Trust explaining the change. This Information Statement is being mailed on or about May 28, 2009 to the shareholders of the Fund as of May 1, 2009.The Fund will pay the expenses of preparing this Information Statement.Certain information on the share ownership of the Fund is set forth in Appendix A. WE ARE NOT ASKING YOU FOR A PROXY. PLEASE DO NOT SEND US A PROXY. 2 Appointment of Freeman Investment Management Co., LLC as a Sub-Adviser to the AHA Diversified Equity Fund and AHA Balanced Fund On January 28, 2009, the Board approved the appointment of Freeman Investment Management Co., LLC (“Freeman”) as sub-adviser to portions of the AHA Diversified Equity Fund and the AHA Balanced Fund (collectively, the “Funds”). Freeman is a new investment management firm that was formed as a joint venture between Freeman Associates Investment Management, LLC (“FAIM”), the prior sub-adviser to the portions of the AHA Diversified Equity Fund and the AHA Balanced Fund managed by Freeman, and Investment Science Corporation, another investment management firm.Freeman commenced operations on February 27, 2009.CCM Advisors, LLC (“CCMA”), the investment adviser to the Funds, entered intonew sub-advisory agreements with Freeman (the “Agreements”), effective February 27, 2009, to manage a portion of eachFund, subject to the supervision of CCMA and the Trust’s Board of Trustees (the “Board”).The Agreements have substantially the same terms as the previous sub-advisory agreements between CCMA and FAIM. No officers of the Trust or trustees of the Trust (each a “Trustee”) are officers, employees, directors, managers or members of Freeman.In addition, since the beginning of the Trust’s last fiscal year, no Trustee has had, directly or indirectly, a material interest in Freeman, any of its parents or subsidiaries or any subsidiaries of a parent of any such entities, and no Trustee has been a party to a material transaction or material proposed transaction to which Freeman, any of its parents or subsidiaries or any subsidiaries of a parent of any such entities, was or is to be a party. Considerations by the Board of Trustees At its January 28, 2009, meeting, in connection with its review of CCMA’s proposed new sub-advisory agreements, the Board considered a variety of matters, including information about Freeman’s organization, personnel providing services to the Funds, and compensation structure; its investment philosophy and investment process; performance results of each Fund and FAIM’s portion of each Fund over various periods; Freeman’s sub-advisory fees with respect to each Fund; and the estimated profitability of Freeman’s overall relationship with the Funds.The Board also reviewed information regarding Freeman’s compliance policies and procedures, disaster recovery and contingency planning, and policies with respect to portfolio trade execution. The Board assessed the performance of each Fund and FAIM’s portion of each Fund compared with those Funds’ benchmarks and the average of all funds in their peer group categories selected by Lipper, Inc. for periods ended December 31, 2008. The Board observed that the annualized total returns for FAIM’s portion of the AHA Balanced Fund were below the returns of the AHA Balanced Fund, its Blended Index (which is an index composed of 60% in the S&P 500 Index, 30% in the Barclays US Aggregate Bond Index and 10% in the Merrill Lynch 3-Month U.S. Treasury Index), and the Lipper Mixed-Asset Target Allocation Growth Funds average; above the S&P 500 Index for the one-, five- and since-inception periods ending December 31, 2008; and below all those measures for the three-year period.With respect to the AHA Diversified Equity Fund, the Board noted that FAIM’s portion of the Fund had outperformed the returns of the Fund, the S&P 500 Index and the Lipper Multi-Cap Core Funds average for the one-, three-, five-, and ten-year and since-inception periods ending December 31, 2008, except the S&P 500 Index for the three-year period, and the Fund and the Lipper Multi-Cap Core Funds average for the ten-year period. 3 The Board reviewed information regarding the sub-advisory fees to be charged by Freeman with respect to each Fund and observed that the fees were reasonable.They noted that Freeman’s sub-advisory fees with respect to the Funds were lower than the fees it will charge with respect to other clients in its large cap core value strategy.The Board also noted that the asset levels of those Funds were relatively small and were not currently likely to lead to significant economies of scale. The Board also considered the information prepared by Freeman relating to its costs and profits, as well as the benefits to be received by Freeman and its affiliates as a result of its relationship with the Funds, including Freeman’s receipt of sub-advisory fees and the intangible benefits of any favorable publicity arising in connection with the Funds’ performance. Based on its review, including its consideration of each of the factors referred to above, the Board concluded that the terms of the Agreements, including the fees to be received by Freeman, were fair and reasonable in light of the nature and quality of the services proposed to be provided by Freeman to each Fund and its shareholders. Freeman Investment Management Co., LLC Freeman is located at 12255 El Camino Real, Suite 200, San Diego, California 92130, and is owned by members of its management, FAIM, and Investment Science Corporation.Each of FAIM and Investment Science Corporation is located at 12255 El Camino Real, Suite 200, San Diego, California 92130 and is owned by members of its management and investors.Freeman was founded in 2009and provides investment management services to institutions, retirement plans, and non-profit organizations.As of May 1, 2009, Freeman managed assets of approximately $500 million. All of Freeman’s strategies are managed with a team approach supported by distinctive internal research.The members of the investment team who contribute to the day-to-day management of the AHA Diversified Equity Fund and the AHA Balanced Fund are John D. Freeman (Managing Partner, CEO & CIO), Thomas Anichini (Partner, Director of Portfolio Management) and Maninder Hunjan (Partner, Director of Research).Messrs. Freeman and Anichini are the portfolio managers for the portions of the AHA Diversified Equity Fund and AHA Balanced Fund managed by Freeman.Mr.
